Title: From James Madison to James Monroe, 7 May 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier May 7. 1814
        
        Will you put the inclose case into the proper channel. It seems to have a fair claim to attention?
        The public I find are not yet apprised of the precise ground on which the arrangement at Quebec has left the subject of retaliation. Unless the original 23 hostages can be held in some situation responsible for those sent to England, I foresee complaint & reproach agst. the Ex: on the other hand the situation of the 46 officers in Canada, is distressing and the more so as we are now stripped of the means of making British officers answerable for them. As the chances of war however may give us the means, that consideration will of itself be a hostage in their favor. The essential point is to retain if possible a ⟨vis⟩ible adherence to the principle contended for.
        The season latterly has been very favorable to the rural prospects. The Hessian fly, however is marring them terribly in the Wheatfields, in this quarter. I have not heard how far their ravages extend to the S. Westward. Affecte. respects
        
          James Madison
        
       